Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: 
The prior art of record fails to fairly, teach, show or suggest, by either anticipating or rendering obvious, the invention as set forth in the claims of the instant application.  
Furthermore, an update of a search previously made does not detect the combined claimed elements as set forth in the pending claims.  Additionally, the reasons for allowance of the claims over the prior art of record is believed to be clear from the prosecution history taken as a whole.  More particularly, the Applicant has amended independent claims 1 and 10, to include all the limitations from dependent claims 7 and 16, respectively, which were indicated as having allowable limitations set forth therein. 
More concretely, the previous (dependent) claims 7 and 16 each contained limitations that were not found within the prior art of record, alone or in combination. See Non-Final Office action mailed on December 20, 2021 for details as to how claims 1-6, 8-15, 17, and 18 were rejected under 35 U.S.C. 103 as being unpatentable over JPH035296(U) in view of Kasetty et al. CUS 3,583,7613 and Tsuda et al. (US 6,166,863) and Freeman et al. (US 8,144,432 B2).
As noted in the Non-Final Office action, claims 7 and 16 were tentatively objected to as being dependent upon a rejected base claim, but, pending an updated search, amendments or arguments presented by the Applicant and considered by the Examiner in reply to that office communication, were to be favorably considered if rewritten in independent form including all of 
After an updated search or prior art, the claims stand allowed.
Additionally, dependent claims 2-6, 8, 9 and 11-15, 17, 18 have been allowed, due to the allowability of the independent claims 1 and 10, respectively, from which they depend (directly or indirectly).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577.  The examiner can normally be reached on Monday-Thursday, 8:00AM-6PM, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/William J Klimowicz/
Primary Examiner, Art Unit 2688